DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 8/10/22.
	Applicant’s amendment to claims 1, 3 and 11 is acknowledged.
	Applicant’s addition of new claims 31-33 is acknowledged.
	Claims 7, 8, 18-25 and 27-28 are cancelled. 
	Claims 1-6, 9-17, 26 and 29-33 are pending and claims 6, 9, 12 and 30 are withdrawn.
Claims 1-5, 10, 11, 13-17, 26, 29 and 31-33 are subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kyono et al, US Publication No. 2012/0205661 (e.g. See para. [0086] disclosing bonding layers (12a, 12b) between a first substrate (10) and a second substrate (20) are 100 nm.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitada et al., US Publication No. 2014/0167230 A1 (of record) in view of Smith et al., US Publication No. US 2012/0270231 A1 and Peidous et al., US Publication No. 2017/0338143 A1.

	Kitada teaches:
1.  A process for direct-bonding dissimilar materials in microelectronics, comprising (see fig. 1): 
	obtaining a first substrate (10/20) comprising a first material having a first crystal lattice with a first set of physical dimension of first unit cells (e.g. The first substrate 10/20 comprises Si, GaAs or GaP at para. [0015].  The crystal lattice with a first set of physical dimension of first unit cells for these materials is disclosed by Smith below.), the first material possessing a first coefficient of thermal expansion (CTE); 
	obtaining a second substrate (40) comprising a second material having a second crystal lattice with a second set of physical dimension of second unit cells (e.g. The second substrate 40 comprises SiC at para. [0026].  The crystal lattice with a first set of physical dimension of first unit cells for these materials is disclosed by Smith below.), the second material possessing a second CTE, wherein the second CTE is different from the first CTE of the first material; 
	depositing a thin amorphous layer (30), the thin amorphous layer comprising an oxide (e.g. amorphous oxide at para. [0023], [0038]), a carbide, a nitride, a carbonitride, or an oxynitride, on a surface of the first substrate (10/20) and…, wherein…the thin amorphous layer is a  direct-bonding intermediary between the first substrate and the second substrate, …the thin amorphous layer having a thickness between approximately 100 nm and approximately 1000 nm (e.g. 100 nm or less at para. [0023]); and 
	direct-bonding the first substrate and the second substrate together at an ambient room temperature (e.g. room temperature bonding at para. [0028]) to make a joined stack.  See Kitada para. [0001] – [0074], figs. 1-5.

	Regarding claim 1:
	Kitada is silent regarding the crystal lattice and physical dimension of unit cells for the substrate materials.
	However, the crystal lattice and physical dimension of unit cells for Kitada’s substrate materials is well known to one of ordinary skill in the art.
	In an analogous art, Smith teaches in the Table at col 7.:
SiC has a Wurtzite crystal structure and physical dimension of unit cells (e.g. see lattice constant).
Si has a diamond crystal structure and physical dimension of unit cells (e.g. see lattice constant).
GaAs has a Zincblende crystal structure and physical dimension of unit cells (e.g. see lattice constant).
GaP has a Zincblende crystal structure and physical dimension of unit cells (e.g. see lattice constant).

	Kitada discloses the thin amorphous layer has a thickness of 100 nm or less at para. [0023].
	Kitada’s thickness range overlaps Applicant’s range of “approximately 100 nm and approximately 1000 nm”.
	MPEP § 2144.05 indicates:
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
“Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”
“[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  

	Regarding the recitation of “approximately”, MPEP  § 2144.05 indicates:
	"The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)
	Thus, the imitation “approximately 100 nm and approximately 1000 nm” allows for thickness slightly above/below the range.

	Kitada does not expressly teach:
	“depositing another thin amorphous layer on the second substrate” that is a direct-bonding intermediary between the first substrate and the second substrate, the another thin amorphous layer having a thickness between approximately 100 nm and approximately 1000 nm.
	In an analogous art, Peidous, teaches forming a bonding layer on both a first substrate and second substrate can advantageously help reduce bow or warp at para. [0028]. The bonding layers are a direct-bonding intermediary between a first substrate (e.g. donor substrate) and a second substrate (e.g. handle substrate) and have a thickness that overlaps the claimed range of between approximately 100 nm and approximately 1000 nm.  See Peidous at para. [0043], [0051].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)

	Regarding claim 31:
	Smith teaches “wherein the first set of physical dimensions of first unit cells is different than the second set of physical dimensions of second unit cells”, as applied to claim 1 above.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kitada with the teachings of Smith because the crystal lattice and physical dimension of unit cells for a Si, SiC, GaAs and GaP are properties that have been measured and are known in the art.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kitada with the teachings of Peidous to deposit another thin amorphous layer on the second substrate that is a direct-bonding intermediary between the first substrate and the second substrate, the another thin amorphous layer having a thickness between approximately 100 nm and approximately 1000 nm, because Peidous teaches forming a bonding layer on both a first substrate and second substrate can advantageously help reduce bow or warp.  See Peidous at para. [0028].


	Claims 1, 10, 17,  26 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizumoto et al., "Direct Wafer Bonding and Its Application to Waveguide Optical Isolators", Materials, 5 (2012): pages 985-1004  (from the IDS) in view of Shen et al., “Structure and Magnetic Properties of Ce-Substituted Yttrium Iron Garnet Prepared by Conventional Sintering Techniques”,  J Supercond (2017): pages 937, Smith et al., US Publication No. US 2012/0270231 A1, Koizumi et al., US Publication No. 2006/0138907 A1, Suga et al., "Combined Process for Wafer Direct Bonding by Means of the Surface Activation Method", IEEE (2004): pages 484-490 (of record), Fukuoka et al., US Publication No. 2009/0321869 A1, Ben Mohamed et al., US Publication No. 2013/0130473 A1 and Peidous et al., US Publication No. 2017/0338143 A1.

Mizumoto teaches:
1. A process for direct-bonding dissimilar materials in microelectronics, comprising: 
	obtaining a first substrate comprising a first material (e.g. Ce:YIG in fig. 8 and fig. 4) having a first crystal lattice with a first set of physical dimension of first unit cells (e.g. The crystal lattice with a first set of physical dimension of first unit cells for this material is disclosed by Shen below.), the first material possessing a first coefficient of thermal expansion (CTE); 
	obtaining a second substrate comprising a second material (e.g. LiNbO3 in fig 8 and silicon-on-insulator, SOI in fig. 4) having a second crystal lattice with a second set of physical dimension of second unit cells (e.g. The crystal lattice with a first set of physical dimension of first unit cells for these materials is disclosed by Koizumi and Smith below.), the second material possessing a second CTE, wherein the second CTE is different from the first CTE of the first material; 
	depositing a thin layer, the thin layer comprising an oxide, a carbide, a nitride, a carbonitride, or an oxynitride on a surface of the first substrate and…, wherein… the thin amorphous layer is a direct-bonding intermediary between the first substrate and the second substrate (e.g. See page 990, plasma irradiation with oxygen forms “an active oxide layer”.  Also see Fukuoka below as evidence that forming an oxide layer by plasma treatment is considered a deposition process) …the thin amorphous layer having a thickness…; and 
	direct-bonding the first substrate and the second substrate together at an ambient room temperature to make a joined stack (e.g. See page 998-999, “Successful bonding was achieved by contacting activated wafer surfaces in a vacuum chamber and by applying a pressure of 1 MPa for 3 min at room temperature.”).    See Mizumoto at pages 985-1004, figs. 1-12.

	Regarding claim 1:
	Mizumoto is silent regarding the crystal lattice and physical dimension of unit cells for the substrate materials.
	However, the crystal lattice and physical dimension of unit cells for Mizumoto’s substrate materials is well known to one of ordinary skill in the art.
	In an analogous art, Shen teaches  Ce:YIG has a cubic lattice structure and physical dimension of unit cells (e.g. see lattice constant).  See Shen at page 937, Section Introduction, 2nd paragraph.
	In an analogous art, Smith teaches Si (e.g. of the SOI substrate) has a diamond crystal structure and physical dimension of unit cells (e.g. see lattice constant).  See Smith at the Table at col 7.:
	In analogous art, Koizumi teaches LiNbO3 has a trigonal crystal structure and physical dimension of unit cells (e.g. see lattice constant).  See Koizumi at para. [0056].

	Mizumoto is silent the “active oxide layer” that is formed by plasma irradiation with oxygen is “amorphous” and that the thin amorphous layer has a thickness between approximately 100 nm and approximately 1000 nm.
	In an analogous art, Suga teaches plasma irradiation with oxygen forms an intermediate amorphous layer for a bonding interface.  See Suga at page 487, Section: TEM observations.

Regarding the limitation “depositing”:
Mizumoto teaches the “active oxide layer” that is formed by plasma irradiation with oxygen at page 990.

In an analogous art, Fukuoka at para. [0133] discloses:
“ Although the barrier layer is formed using ozone water here, the barrier layer may be formed by depositing an oxide film having a thickness of about 1 nm to 10 nm by a method of oxidizing a surface of the semiconductor film having a crystalline structure by ultraviolet irradiation in an oxygen atmosphere; a method of oxidizing a surface of the semiconductor film having a crystalline structure by oxygen plasma treatment; a plasma CVD method; a sputtering method; an evaporation method; or the like.

Fukuoka is evidence that forming an oxide layer by plasma treatment is considered a deposition process because he indicates “depositing an oxide film” can be accomplished by “oxygen plasma treatment”.

	Furthermore, in a analogous art, Ben Mohamed teaches an oxide bonding layer (148) may be deposited using a LPCVD or PECVD process, or the oxide bonding layer may be created by oxygen plasma conversion.  The oxide bonding layer is about 150 nm thick.  See Ben Mohamed at para. [0068].
	Ben Mohamed shows that LPCVD or PECVD processes or oxygen plasma conversion are considered an equivalent processes known in the art to form an oxide bonding layer.  Therefore, because these processes were art-recognized equivalents, one of ordinary skill in the art would have found it obvious to substitute Mizumoto’s oxygen plasma for a LPCVD or PECVD process to form the oxide bonding layer. Also see MPEP § 2144.06, Art Recognized Equivalence for the Same Purpose.

	Mizumoto does not expressly teach:
	“depositing another thin amorphous layer on the second substrate” that is a direct-bonding intermediary between the first substrate and the second substrate and each of the thin amorphous layers having a thickness between approximately 100 nm and approximately 1000 nm.
	In an analogous art, Peidous, teaches forming a bonding layer on both a first substrate and second substrate can advantageously help reduce bow or warp at para. [0028]. The bonding layers are a direct-bonding intermediary between the first substrate (e.g. donor substrate) and the second substrate (e.g. handle substrate) and have a thickness that overlaps the claimed range of between approximately 100 nm and approximately 1000 nm.  See Peidous at para. [0043], [0051].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)


Regarding claim 10:
 	Mizumoto further teaches:
10. The process of claim 1, wherein the first material of the first substrate comprises lithium tantalate (LiTaO3) or lithium niobate (LiNbO3), and the second material of the second substrate comprises silicon (Si), quartz, fused silica glass, sapphire, or a glass (e.g. LiNbO3 in fig. 8 and silicon (Si) of the SOI in fig. 4)

Regarding claim 17:
 	Mizumoto further teaches:
17. The process of claim 1, wherein the first material of the first substrate forms a device when direct-bonded to the second material of the second substrate, the device selected from the group consisting of an acoustic filter, a surface acoustic wave (SAVV) device, a sensor on a processor, a light emitting diode (LED), an infrared (IR) sensor, a VIS sensor, a projector on a processor, an image sensor, an optical device, and a light detection and ranging (LIDAR) device (e.g. See waveguide optical isolator at pages 998.)

Regarding claim 26:
 	Mizumoto further teaches:
26. The microelectronics device of claim 1, wherein the thin amorphous layer comprises silicon (e.g. see silicon (Si) of the SOI in fig. 4 and page 990.)

Suga also teaches:
26. The microelectronics device of claim 1, wherein the thin amorphous layer comprises silicon (e.g. See page 487, Section: TEM observations).

Regarding claim 31:
	Shen, Smith and Koizumi teach “wherein the first set of physical dimensions of first unit cells is different than the second set of physical dimensions of second unit cells”, as applied to claim 1 above.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Shen because the crystal lattice and physical dimension of unit cells for Ce:YIG are properties that have been measured and are known in the art.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Smith because the crystal lattice and physical dimension of unit cells for Si are properties that have been measured and are known in the art.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Koizumi because the crystal lattice and physical dimension of unit cells for a LiNbO3 are properties that have been measured and are known in the art.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Suga because (i)  oxygen-RIE-nitrogen treatment forms a thick amorphous layer that is responsible for oxidation of the substrate surface (e.g. see page 487, Section: TEM observations); and  (ii)  adding a nitrogen plasma treatment after the oxygen RIE plasma process causes significant increases in bonding strength (e.g. see page 485, Section: Results).
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Fukuoka because oxygen plasma treatment is an art recognized process suitable to deposit an oxide layer.  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Ben Mohamed because providing more that one process (e.g. LPCVD, PECVD or oxygen plasma conversion) enables greater flexibility in semiconductor manufacturing.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Peidous to deposit another thin amorphous layer on the second substrate that is a direct-bonding intermediary between the first substrate and the second substrate, the another thin amorphous layer having a thickness between approximately 100 nm and approximately 1000 nm, because Peidous teaches forming a bonding layer on both a first substrate and second substrate can advantageously help reduce bow or warp.  See Peidous at para. [0028].

	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitada in view of Smith and Peidous, as applied to claim 1 above, in view of Yokokawa, US Publication No. 2019/0295883 A1 (of record).

	Regarding claim 2:
	Kitada, Smith and Peidous teach all the limitations of claim 1 above, but are silent:
	“further comprising maintaining the joined stack at the ambient room temperature for at least 48 hours”

	In an analogous, Yokokawa teaches “The study by the inventor has revealed that outer-peripheral micro voids generated in wafers bonded at room temperature disappear when the wafers are left alone under unchanged conditions for one day to several days. The reason is not exactly clear, but is probably that bubbles are expelled outside the wafers…. Meanwhile, when outer-peripheral micro voids are generated to some extent, after the bonding step and before a first heat treatment is performed, the bond wafer and the base wafer are preferably left alone at room temperature for a long time (24 hours or more) while being bonded to each other…”.  See Yokokawa at para. [0048] – [0049].  “Moreover, the results of Examples 3, 4 revealed that when the bonded wafer was stored for 24 hours or more before the first heat treatment, the generation of outer-peripheral micro voids was further successfully suppressed.“  See Yokogawa at para. [0066].
	Yokokawa disclosure of “one day to several days” and “24 hours or more” overlaps the range recited in the claim.  Yokokawa also recognizes the time the joined stack is maintained at ambient room temperature is a result effective variable that suppresses microvoids.
	It would have been obvious to one having ordinary skill in the art to perform “further comprising maintaining the joined stack at the ambient room temperature for at least 48 hours”, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)
	Also see MPEP § 2144.05:  
	”In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)…Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.”; and 
	“Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").”

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention  to modify the teachings of Kitada with the teachings of Yokogawa to perform “further comprising maintaining the joined stack at the ambient room temperature for at least 48 hours” because microvoids can be suppressed.  See Yokogawa at para. [0048] – [0049], [0066].


	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizumoto in view of Shen, Smith, Koizumi, Suga, Fukuoka, Ben Mohamed and Peidous, as applied to claim 1 above, in further view of Yokokawa, US Publication No. 2019/0295883 A1 (of record)>

	Regarding claim 2:
	Mizumoto, Shen, Smith, Koizumi, Suga, Fukuoka, Ben Mohamed and Peidous teach all the limitations of claim 1 above, and Suga further teaches maintaining the joined stack at the ambient room temperature for 24 hrs at page 485 (e.g. “After surface activation, two wafers were boned in clean ambient air…The bonded samples were kept in air for 24 h.)
	Mizumoto, Shen, Smith, Koizumi, Suga, Fukuoka, Ben Mohamed and Peidous do not expressly teach at least 48 hours. 
	 In an analogous, Yokokawa teaches “The study by the inventor has revealed that outer-peripheral micro voids generated in wafers bonded at room temperature disappear when the wafers are left alone under unchanged conditions for one day to several days. The reason is not exactly clear, but is probably that bubbles are expelled outside the wafers…. Meanwhile, when outer-peripheral micro voids are generated to some extent, after the bonding step and before a first heat treatment is performed, the bond wafer and the base wafer are preferably left alone at room temperature for a long time (24 hours or more) while being bonded to each other…”.  See Yokokawa at para. [0048] – [0049].  “Moreover, the results of Examples 3, 4 revealed that when the bonded wafer was stored for 24 hours or more before the first heat treatment, the generation of outer-peripheral micro voids was further successfully suppressed.“  See Yokogawa at para. [0066].
	Yokokawa disclosure of “one day to several days” and “24 hours or more” overlaps the range recited in the claim.  Yokokawa also recognizes the time the joined stack is maintained at ambient room temperature is a result effective variable that suppresses microvoids.
	
	It would have been obvious to one having ordinary skill in the art to perform “further comprising maintaining the joined stack at the ambient room temperature for at least 48 hours”, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)
	Also see MPEP § 2144.05:  
	”In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)…Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.”; and 
	“Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").”

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention  to modify the teachings of Mizumoto with the teachings of Yokogawa to perform “further comprising maintaining the joined stack at the ambient room temperature for at least 48 hours” because microvoids can be suppressed.  See Yokogawa at para. [0048] – [0049], [0066].


Claims 3, 4 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizumoto in view of Shen, Smith, Koizumi, Suga, Fukuoka, Ben Mohamed and Peidous, and in further view of Takagi et al., "Room-temperature wafer bonding of Si to LiNbO3, LiTaO3 and Gd3Ga5O12 by Ar-beam surface activation", J. Micromech. Microeng. 11 (2001): pages 348–352 (of record) and Augustine et al., US Publication No. 2006/0284167 A1 (of record).

Regarding claim 3:
	Mizumoto, Shen, Smith, Koizumi, Suga, Fukuoka, Ben Mohamed and Peidous teach the limitations of claim 3 as applied to claim 1 above.
	Mizumoto is silent regarding “raising the temperature of the joined stack to around 50 degree C at a rate of about 1 degree C per minute or less.”
	However, Mizumoto teaches annealing at low temperatures to prevent avoid problems such as debonding of the interface and cracking due to mismatch in thermal expansion.  See Mizumoto at pages 988, 990 and 999.
	In an analogous art, Takagi teaches bonding a silicon substrate (Si) with a LiNbO3 substrate.  “The annealing temperature was limited up to about 100 ◦C in this system, because the LiNbO3 specimen cracked during an annealing process at 150 ◦C for 2 h, as shown in figure 6(b).”  See Takagi at page 350, Section: Results and discussion.
	In an analogous art, Augustine teaches applying a slow ramp rate when bonding two substrates in order to minimize the effect of thermal expansion mismatch.  Augustine further teaches a ramp of about 25 degree C/hour (= 0.42 degree C/min).  See Augustine at para. [0067].  Augustine’s ramp rate is within the range of “a rate of about 1 degree C/min or less” recited in the claim.
	Based on the teachings of Takagi and Augustine, it would have been obvious to one having ordinary skill in the art to raise “the temperature of the joined stack to around 50 degree C at a rate of about 1 degree C per minute or less”, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges.   
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)
	Also see MPEP § 2144.05:  
	”In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)…Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.”; and 
	“Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").”


	Regarding claim 4:
	Mizumoto is also silent regarding “further comprising raising the temperature of the joined stack to around 100 degree C at a rate of about 1 degree C per minute or less, when one of the materials is silicon.”
	However, Mizumoto teaches annealing at low temperatures to prevent avoid problems such as debonding of the interface and cracking due to mismatch in thermal expansion.  See Mizumoto at pages 988, 990 and 999.
	In an analogous art, Takagi teaches bonding a silicon substrate (Si) with a LiNbO3 substrate.  “The annealing temperature was limited up to about 100 ◦C in this system, because the LiNbO3 specimen cracked during an annealing process at 150 ◦C for 2 h, as shown in figure 6(b).”  See Takagi at page 350, Section: Results and discussion.
	In an analogous art, Augustine teaches applying a slow ramp rate when bonding two substrates in order to minimize the effect of thermal expansion mismatch.  Augustine further teaches a ramp of about 25 degree C/hour (= 0.42 degree C/min).  See Augustine at para. [0067].  Augustine’s ramp rate is within the range of “a rate of about 1 degree C/min or less” recited in the claim.
	Based on the teachings of Takagi and Augustine, it would have been obvious to one having ordinary skill in the art to raise “the temperature of the joined stack to around 100 degree C at a rate of about 1 degree C per minute or less, when one of the materials is silicon”, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges.   
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)
	Also see MPEP § 2144.05:  
	”In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)…Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.”; and 
	“Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").”

	Regarding claim 32:
	Shen, Smith and Koizumi teach the limitations as applied to claims 1 and 31 above.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Shen because the crystal lattice and physical dimension of unit cells for Ce:YIG are properties that have been measured and are known in the art.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Smith because the crystal lattice and physical dimension of unit cells for Si are properties that have been measured and are known in the art.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Koizumi because the crystal lattice and physical dimension of unit cells for a LiNbO3 are properties that have been measured and are known in the art.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Suga because (i)  oxygen-RIE-nitrogen treatment forms a thick amorphous layer that is responsible for oxidation of the substrate surface (e.g. see page 487, Section: TEM observations); and  (ii)  adding a nitrogen plasma treatment after the oxygen RIE plasma process causes significant increases in bonding strength (e.g. see page 485, Section: Results).
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Fukuoka because oxygen plasma treatment is an art recognized process suitable to deposit an oxide layer.  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Ben Mohamed because providing more that one process (e.g. LPCVD, PECVD or oxygen plasma conversion) enables greater flexibility in semiconductor manufacturing.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Peidous to deposit another thin amorphous layer on the second substrate that is a direct-bonding intermediary between the first substrate and the second substrate, the another thin amorphous layer having a thickness between approximately 100 nm and approximately 1000 nm, because Peidous teaches forming a bonding layer on both a first substrate and second substrate can advantageously help reduce bow or warp.  See Peidous at para. [0028].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Takagi because limiting the annealing temperature up to about 100 ◦C can help prevent cracking.  See Takagi at page 350, Section: Results and discussion.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Augustine because applying a slow ramp rate when bonding two substrates helps minimize the effect of thermal expansion mismatch.  See Augustine at para. [0067].

	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitada in view of Smith and Peidous, as applied to claim 1 above, in view of Broekaart et al. ,US Publication No. 2012/0077329 A1 (of record).

	Regarding claim 5:
	Kitada, Smith and Peidous teach all the limitations of claim 1 above and Kitatda further teaches “prior to the direct-bonding of the first wafer and the second wafer together, plasma activating the bonding surfaces of the first wafer and the second wafer” (e.g. see irradiation with ion beams at para. [0028].)
	Kitada teaches cleaning the substrates at para. [0065], but is silent regarding “exposing the plasma-activated bonding surfaces to NH4OH (ammonium hydroxide)”.
	In an analogous art, Broekaart teaches regarding “exposing the plasma-activated bonding surfaces to NH4OH (ammonium hydroxide)” at para. [0110].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention  to modify the teachings of Kitada with the teachings of Broekaart to obtain high bond strength between two substrates.  See Broekaart at para. [0110].
	
	
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizumoto in view of view of Shen, Smith, Koizumi, Suga, Fukuoka, Ben Mohamed and Peidous, as applied to claim 1 above, and further in view of Takei et al., "Effects of Wafer Precleaning and Plasma Irradiation to Wafer Surfaces on Plasma-Assisted Surface-Activated Direct Bonding", Japanese Journal of Applied Physics, 49 (2010): pages 1-3 (of record).


	Regarding claim 5
	Mizumoto, Shen, Smith, Koizumi, Suga, Fukuoka, Ben Mohamed and Peidous teach all the limitations of claim 1 above, and Mizumoto further teaches prior to the direct-bonding of the first wafer and the second wafer together, plasma activating the bonding surfaces of the first wafer and the second wafer at pages 989-990, fig. 2 and pages 998-999.
	Mizumoto, Shen, Smith, Koizumi, Suga, Fukuoka, Ben Mohamed and Peidous do not expressly teach cleaning with NH4OH (ammonium hydroxide).
	In an analogous art, Takei teaches cleaning LiNbO3 and SOI wafers with NH4OH, H2O2 and H2O at page 2.
	It would have been obvious to a person of ordinary skill in the before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Takei to perform cleaning with NH4OH (ammonium hydroxide) because one of ordinary skill in the art would be motivated to look for cleaning materials and Takei teaches NH4OH is a known material suitable for cleaning LiNbO3 and SOI wafers for bonding.  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.


Claims 11, 29 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizumoto in view of Shen, Smith, Koizumi, Suga, Fukuoka, Ben Mohamed, Peidous, Takagi, Augustine and Yokokawa.

	Regarding claim 11:
Mizumoto, Shen, Smith, Koizumi, Suga, Fukuoka, Ben Mohamed, Peidous, Takagi, Augustine and Yokokawa teach the limitations as applied to claims 1, 2 and 3 above.

	Regarding claim 29:
Mizumoto, Shen, Smith, Koizumi, Suga, Fukuoka, Ben Mohamed, Peidous, Takagi, Augustine and Yokokawa teach the limitations as applied to claim 10 above.

	Regarding claim 33:
Mizumoto, Shen, Smith, Koizumi, Suga, Fukuoka, Ben Mohamed, Peidous, Takagi, Augustine and Yokokawa teach the limitations as applied to claims 1 and 31 above.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Shen because the crystal lattice and physical dimension of unit cells for Ce:YIG are properties that have been measured and are known in the art.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Smith because the crystal lattice and physical dimension of unit cells for Si are properties that have been measured and are known in the art.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Koizumi because the crystal lattice and physical dimension of unit cells for a LiNbO3 are properties that have been measured and are known in the art.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Suga because (i)  oxygen-RIE-nitrogen treatment forms a thick amorphous layer that is responsible for oxidation of the substrate surface (e.g. see page 487, Section: TEM observations); and  (ii)  adding a nitrogen plasma treatment after the oxygen RIE plasma process causes significant increases in bonding strength (e.g. see page 485, Section: Results).
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Fukuoka because oxygen plasma treatment is an art recognized process suitable to deposit an oxide layer.  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Ben Mohamed because providing more that one process (e.g. LPCVD, PECVD or oxygen plasma conversion) enables greater flexibility in semiconductor manufacturing.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Peidous to deposit another thin amorphous layer on the second substrate that is a direct-bonding intermediary between the first substrate and the second substrate, the another thin amorphous layer having a thickness between approximately 100 nm and approximately 1000 nm, because Peidous teaches forming a bonding layer on both a first substrate and second substrate can advantageously help reduce bow or warp.  See Peidous at para. [0028].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Takagi because limiting the annealing temperature up to about 100 ◦C can help prevent cracking.  See Takagi at page 350, Section: Results and discussion.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Augustine because applying a slow ramp rate when bonding two substrates helps minimize the effect of thermal expansion mismatch.  See Augustine at para. [0067].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention  to modify the teachings of Mizumoto with the teachings of Yokogawa to perform “further comprising maintaining the joined stack at the ambient room temperature for at least 48 hours” because microvoids can be suppressed.  See Yokogawa at para. [0048] – [0049], [0066].


	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizumoto in view of Shen, Smith, Koizumi, Suga, Fukuoka, Ben Mohamed, Peidous, as applied to claim 1 above, and further in view of Epshteyn, US Patent No. 6,502,271 (of record).

Regarding claim 13:
	Mizumoto, Shen, Smith, Koizumi, Suga, Fukuoka, Ben Mohamed, Peidous teach all the limitations of claim 1 above, but are silent regarding planarizing a bonding surface, cleaning with a PVA brush and Megasonic SC1 and spin drying.
	In an analogous art, Epshteyn teaches planarizing substrate surfaces, conventional cleaning of the planarized surfaces uses a PVA brush scrubbing process and megasonic cleaning, followed by spin drying.  See Epshteyn at Abstract, col 1, ln 49–56, col 5, ln 3–25. 
	
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Epshteyn to perform “planarizing a bonding surface of each of the first substrate and the second substrate with chemical mechanical planarization (CMP) before the direct-bonding at the ambient room temperature; cleaning the planarized surfaces with a PVA brush scrubbing process and a deionized water rinse process; further cleaning the planarized surfaces with a Megasonic SC1 process and rinsing with deionized water; and spin drying the cleaned surfaces” because Epshteyn teaches “The wafer's surface on which integrated circuitry is to be constructed must be extremely clean in order to facilitate reliable semiconductor junctions with subsequent layers of material applied to the wafer.” (e.g. Epshteyn at col 1, ln 40–48); and (ii)  “Conventional post-CMP wafer cleaning commonly uses a combination of buffing, double-sided brush scrubbing, megasonic cleaning and spin-rinse drying to remove contaminates from the wafer's surface..” (e.g. Epshteyn at col 1, ln 49–56).


	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizumoto in view of Shen, Smith, Koizumi, Suga, Fukuoka, Ben Mohamed, Peidous, as applied to claim 1 above, and further in view of Ozawa, US Publication No. 2011/0053339 A1 (of record).

Regarding claim 14:
	Mizumoto, Shen, Smith, Koizumi, Suga, Fukuoka, Ben Mohamed, Peidous, teach all the limitations of claims 1 and 13 above, and Mizumoto teaches plasma activating the substrate surfaces by applying an oxygen plasma at page 990.  Mizumoto does not expressly teach nitrogen plasma and is silent regarding the bias voltage.
	Suga teaches plasma activating the substrate surfaces by applying an oxygen plasma in RIE mode followed by a nitrogen plasma in RIE mode at page 487, also see page 484, Table I.  
	Suga further teaches RIE plasma and applying a bias voltage (e.g. “Moderate self-bias between plasma and wafer surface can effectively accelerate ions…” at page 484 and see “self-bias” at page 486.), but is silent regarding a specific numerical value for the bias voltage such as -200 to -300 volts.
	In an analogous art, Ozawa teaches “For instance, if the stage with the silicon substrate 10 mounted thereon is applied with a negative bias voltage, positively charged nitrogen radicals in the plasma are attracted toward the silicon substrate, hence increasing the amount of nitrogen radicals supplied to the silicon substrate 11…The bias voltage applied to the stage is preferably in the range of 10-1000 V.”  See Ozawa at para. [0061].
	Ozawa teaches a negative bias is a result effective variable to increase the amount of positively charged nitrogen radicals in the plasma that can be attracted toward the substrate and discloses an exemplary range of 10-1000 V.
	It would have been obvious to one having ordinary skill in the art to perform “further comprising plasma activating the cleaned surfaces with nitrogen plasma in RIE mode with a bias voltage of -200 and -300 volts, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)
	Also see MPEP § 2144.05:  
	”In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)…Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.”; and 
	“Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").”

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Ozawa because applying a negative bias can increase the amount of positively charged nitrogen radicals in the plasma that can be attracted toward the substrate.  See Ozawa at para. [0061].


	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizumoto in view of Shen, Smith, Koizumi, Suga, Fukuoka, Ben Mohamed, Peidous, Epshtyen and Ozawa, as applied to claim 1 above, and further in view of Takei.

Regarding claim 15:
	Mizumoto, Shen, Smith, Koizumi, Suga, Fukuoka, Ben Mohamed, Peidous, Epshtyen and Ozawa teach all the limitations of claims 1 and 13-14 above, but do not expressly teach further comprising spray rinsing the plasma-activated surfaces with a 29% NH4OH solution to fortify subsequent direct bonds.
	In an analogous art, Takei teaches cleaning LiNbO3 and SOI wafers with NH4OH, H2O2 and H2O at page 2.
	Regarding the limitation “29%”, while Takei is silent on strength or concentration of the NH4OH solution it is considered within the skill level of one of ordinary skill in the art or by the guidance provided by Takei.
	Regarding the limitation “to fortify subsequent direct bonds”, this is a functional limitation and Takagi’s cleaning process is capable of fortifying subsequent direct bonds.
	It would have been obvious to a person of ordinary skill in the before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Takei to perform cleaning with NH4OH (ammonium hydroxide) because one of ordinary skill in the art would be motivated to look for cleaning materials and Takei teaches NH4OH is a known material suitable for cleaning LiNbO3 and SOI wafers for bonding.  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.


	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizumoto in view of Shen, Smith, Koizumi, Suga, Fukuoka, Ben Mohamed, Peidous, Takagi and Augustine, as applied to claim 3 above, in further view of Ozawa, US Publication No. 2011/0053339 A1 (of record) and Noda et al. US Publication No. 2013/0228775 A1 (of record).

Regarding claim 16:
	Mizumoto, Shen, Smith, Koizumi, Suga, Fukuoka, Ben Mohamed, Peidous, Takagi and Augustine teach all the limitations of claim 3 above, and Mizumoto further teaches plasma activating the substrate surfaces by applying an oxygen plasma at page 990.  Mizumoto does not expressly teach nitrogen plasma and is silent regarding the bias voltage.
	Suga teaches plasma activating the substrate surfaces by applying an oxygen plasma in RIE mode followed by a nitrogen plasma in RIE mode at page 487, also see page 484, Table I.  
	Suga teaches the plasma activation with oxygen and nitrogen is applied to both substrate surfaces.  Since each of the first substrate and the second substrate is plasma activated with oxygen and nitrogen, the claim limitation “plasma activating the first substrate with nitrogen plasma in RIE mode…and plasma activating the second substrate with oxygen plasma in RIE mode…” is met because the claim does not preclude an oxygen plasma to be applied to the first substrate and does not preclude an nitrogen plasma to be applied to the second substrate.
	Suga further teaches RIE plasma and applying a bias voltage (e.g. See “Moderate self-bias between plasma and wafer surface can effectively accelerate ions…” at page 484;  See “self-bias” at page 486; See “Oxygen ions in RIE mode can be deeply implanted by high-self bias voltage resulting in formation of thick silicon dioxide layer.” at page 487, Section: TEM observations.).  However, Suga is silent regarding a specific numerical value for the bias voltage such as -200 to -300 volts.
	In an analogous art, Ozawa teaches “For instance, if the stage with the silicon substrate 10 mounted thereon is applied with a negative bias voltage, positively charged nitrogen radicals in the plasma are attracted toward the silicon substrate, hence increasing the amount of nitrogen radicals supplied to the silicon substrate 11…The bias voltage applied to the stage is preferably in the range of 10-1000 V.”  See Ozawa at para. [0061].
	Ozawa teaches a negative bias is a result effective variable to increase the amount of positively charged nitrogen radicals in the plasma that can be attracted toward the substrate and discloses an exemplary range of 10-1000 V.
	In an analogous art, Noda teaches “For example, RF power is supplied as bias power to the substrate side to generate self-bias voltage, so that the substrate side has a negative potential with respect to the oxygen plasma, which enables oxygen ions (typically, O+ and O2+) in the oxygen plasma to move toward the substrate side easily; thus, the oxide semiconductor film is formed while taking in oxygen ions. Moreover, the number of oxygen ions taken in can be changed by control of the self-bias voltage. As the self-bias voltage is increased, the oxygen ions taken in by the oxide semiconductor film are increased, so that an oxide semiconductor film with even fewer oxygen vacancies can be formed.”  See Noda at para. [0020], also see para. [0097], [0132]. 
	Noda teaches a negative bias is a result effective variable because it can be changed to control the number of oxygen atoms taken in, resulting in fewer oxygen vacancies.
	
	It would have been obvious to one having ordinary skill in the art to perform “further comprising plasma activating the first substrate with nitrogen plasma in RIE mode with a bias voltage of -200 to - 300 volts and plasma activating the second substrate with oxygen plasma in RIE mode with a bias voltage of -200 to -300 volts”, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)
	Also see MPEP § 2144.05:  
	”In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)…Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.”; and 
	“Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").”

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Ozawa because applying a negative bias can increase the amount of positively charged nitrogen radicals in the plasma that can be attracted toward the substrate.  See Ozawa at para. [0061].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Noda because “…the number of oxygen ions taken in can be changed by control of the self-bias voltage. As the self-bias voltage is increased, the oxygen ions taken in by the oxide semiconductor film are increased, so that an oxide semiconductor film with even fewer oxygen vacancies can be formed.”  See Noda at para. [0020]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
11 October 2022